         Case 1:18-cv-02178-SHR Document 18 Filed 06/22/20 Page 1 of 18



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KALIM A. BHATTI,         :                    Civil No. 18-cv-2178
                         :
       Plaintiff,        :
                         :
        v.               :
                         :
REPUBLICAN CAUCUS OF THE :
PENNSYLVANIA HOUSE OF    :
REPRESENTATIVES, et al., :
                         :
       Defendants.       :                    Judge Sylvia H. Rambo


                              MEMORANDUM

        Before the court is the motion to dismiss the amended complaint filed by the

defendants the Republican Caucus of Pennsylvania House of Representatives (“the

Caucus”), Jennifer L. Jones (“Jones”), John Dille (“Dille”), and Stephen Miskin

(“Miskin”), each in their individual and official capacities (collectively, “individual

Defendants”), for failure to state a claim upon which relief may be granted. (Doc.

15.) For the reasons set forth below, the motion will be granted in part.

   I.      BACKGROUND

        This action arises from Plaintiff Kalim A. Bhatti’s (“Bhatti”) claims that he

was discriminated and retaliated against by his employer on the basis of his religion.

The following facts are taken from Bhatti’s amended complaint and are accepted as

true for purposes of deciding Defendants’ motion to dismiss.


                                          1
       Case 1:18-cv-02178-SHR Document 18 Filed 06/22/20 Page 2 of 18



      Bhatti immigrated from Kenya to the United States as a child. (Doc. 14, ¶ 12)

He grew up in Harrisburg and adheres to the Islamic faith. Bhatti was employed by

the Caucus as a “Communications Specialist 1 – Photographer” from April 1998

until April 30, 2018. (Id. ¶ 14) Throughout his employment, Bhatti’s immediate

supervisor was Jones, the Photo Manager in the Multi-Media Department. Jones was

supervised by Dille, the Video Department Supervisor, and Dille reported to Miskin,

the Caucus Communications Supervisor. (Id. ¶¶ 15, 16.) The House Majority Leader

supervised Miskin. (Id. ¶ 16)

      Shortly after the September 11, 2001 attacks, Jones told Bhatti’s colleagues

that he was a terrorist and should be reported to the authorities because of his race

and religion. (Id. ¶ 19.) Around 2008, the Caucus began expressing a preference for

Christianity. For example, prior to voting on a resolution welcoming a Muslim faith

leader to Harrisburg that year, a Republican caucus member caused an uproar by

saying that Muslims do not recognize Jesus Christ as God, and by telling a state

representative of the Jewish faith that he would counsel the representative to help

find Jesus in his life in order to avoid the possibility of going to hell. (Id. ¶ 26.)

Thereafter Miskin, who was then a spokesperson for the Republican House Minority

leader, was reported as saying that the member “had been unfairly maligned, and

that the Republican caucus is sticking by him.” (Id.)




                                          2
         Case 1:18-cv-02178-SHR Document 18 Filed 06/22/20 Page 3 of 18



        Until around 2013, Bhatti would pray at the Capitol during the workday alone

in the laminator room or a utility closet. (Id. ¶ 21.) Dille would deliberately and

periodically enter the room to interrupt him. (Id.) Beginning around 2013 and up

until his termination, Bhatti would attend mosque each day during his lunch break,

with his supervisors’ knowledge, in order to pray. (Id.)

        In 2016, Bhatti received a “Counseling Session Sheet” from the Caucus’s

human resources department that contained complaints about Bhatti arriving late to

and missing assignments. (Id. ¶ 27.) Bhatti disagreed with the evaluation and

prepared a point-by-point response, but it was not accepted. (Id.) In June 2017, Bhatti

requested to use vacation time for around an hour during the day so that he could

attend a freelance assignment. (Id. ¶ 18.) After Dille denied the request, Bhatti

pointed out that “several” of his colleagues were nevertheless allowed to “regularly”

leave work for freelance assignments, and that the rule “should apply to everyone.”

(Id.)

        In early Feburay 2018, Bhatti’s supervisors expressed their displeasure after

he left work to attend mosque. (Id. ¶ 31.) Having missed his mid-day prayer after

working through his lunch break, Bhatti had a colleague cover his final assignment.

(Id.) Later in the month, Bhatti received a negative performance evaluation after he

made repeated requests for a salary increase. (Id. ¶ 30.)




                                          3
        Case 1:18-cv-02178-SHR Document 18 Filed 06/22/20 Page 4 of 18



       In April 2018, Bhatti received another negative evaluation. (Id. ¶ 32.) While

the evaluation recognized that Bhatti was knowledgeable in all aspects of his job, it

leveled conclusory criticisms such as a lack of “professionalism” and “management

skills,” as well as a general failure to live up to his performance from years past.

(Id.) The evaluation did not jive with Bhatti’s experience and the real-time feedback

he received during the course of his work, most or all of which was positive. (Id.)

The evaluation was signed by Dille. (Id.) Bhatti refused to sign it out of protest. (Id.)

       On April 30, 2018, Bhatti was summoned to the Caucus’s human resources

department, terminated, and escorted from the Capital. (Id. ¶¶ 34-36.) On August 9,

2018, Bhatti filed a charge with the Equal Employment Opportunity Commission.

(Id. ¶ 45.) Five days later, he received a right to sue letter. (Id. ¶ 46.)

       On November 9, 2018, Bhatti commenced this action against the Defendants

asserting discrimination claims, including retaliation and hostile work environment

theories, under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000 (“Title VII”); post-employment retaliation in violation of Title VII; retaliation

for exercising his First Amendment rights in violation of 42 U.S.C. § 1983 (“Section

1983”); discrimination in violation of 42 U.S.C. § 1981 (“Section 1981”); civil

conspiracy; wrongful discharge; false light; and negligent supervision. (Doc. 1.)

       The Defendants subsequently moved to dismiss the complaint for, among

other things, failure to state a claim upon which relief may be granted. By


                                             4
          Case 1:18-cv-02178-SHR Document 18 Filed 06/22/20 Page 5 of 18



memorandum and order dated October 1, 2019, the court granted the motion in part

and dismissed without prejudice Bhatti’s claims for false light, negligent

supervision, and Section 1983 retaliation. (Docs. 12-13.) The court dismissed with

prejudice Bhatti’s claims for wrongful discharge, civil conspiracy; discrimination in

violation of Section 1981, and post-employment retaliation. The court did not

dismiss Bhatti’s Title VII discrimination claims except to the extent they sought to

recover for acts that were time barred.

         Bhatti timely filed an amended complaint. (Doc. 14.) In addition to Bhatti’s

Title VII discrimination claims that survived in the original complaint (Count I), the

amended complaint asserts claims for First Amendment retaliation under Section

1983 (Count II); discrimination in violation of Section 1981 (Count III); and false

light (Count IV). The Defendants moved to dismiss the amended complaint for

failure to state a claim. (Doc. 15.) The motion has been fully briefed and is ripe for

disposition. (Docs. 16, 17.)

   II.      STANDARD OF REVIEW

         To survive a motion to dismiss under Rule 12(b)(6), the plaintiff must allege

“factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678,

(2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)). In

reviewing a 12(b)(6) motion, the court must “accept as true all well-pled factual


                                           5
          Case 1:18-cv-02178-SHR Document 18 Filed 06/22/20 Page 6 of 18



allegations in the complaint and all reasonable inferences that can be drawn from

them.” Taksir v. Vanguard Grp., 903 F.3d 95, 96–97 (3d Cir. 2018) (citation

omitted). The facts alleged must be “construed in the light most favorable to the

plaintiff.” In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010)

(internal quotations, brackets, and ellipses omitted). The court need not, however,

draw unreasonable inferences from the facts. 5B Charles A. Wright & Arthur R.

Miller, Federal Practice & Procedure § 1357 (3d ed. 2004).

      The Third Circuit has detailed a three-step process to determine whether a

complaint meets the pleading standard. Bistrian v. Levi, 696 F.3d 352 (3d Cir. 2012).

First, the court outlines the elements a plaintiff must plead to state a claim for relief.

Id. at 365. Second, the court must “peel away those allegations that are no more than

conclusions and thus not entitled to the assumption of truth.” Id. Third, the court

“look[s] for well-pled factual allegations, assume[s] their veracity, and then

‘determine[s] whether they plausibly give rise to an entitlement to relief.’ ” Id.

(quoting Iqbal, 556 U.S. at 679). The last step is “a context-specific task that requires

the reviewing court to draw on its judicial experience and common sense.” Id.

   III.    DISCUSSION

           a. The amended complaint fails to state retaliation and
              hostile work environment claims under Title VII.

      Count I alleges various claims under Title VII against the Caucus including

disparate treatment discrimination, retaliation, and hostile work environment. The
                                            6
        Case 1:18-cv-02178-SHR Document 18 Filed 06/22/20 Page 7 of 18



common thread running through each claim is that Bhatti was discriminated against

based on his religion, and retaliated against for complaining about that

discrimination, which culminated in his termination. The Caucus moves to dismiss

each claim as inadequately pled.

      As an initial matter however, Bhatti argues that Caucus should not be

permitted to move to dismiss Count I for failure to state a claim. As Bhatti points

out, the Caucus already moved to dismiss Bhatti’s Title VII claims in the original

complaint for failure to state a claim, but only to the extent that they relied upon

allegations that occurred before October 13, 2017—300 days prior to Bhatti’s EEOC

charge—which are time barred. (Doc. 12, p. 5 n.1) By granting that motion, the court

dismissed Bhatti’s Title VII claims insofar as he sought recovery for events that

occurred before that date. According to Bhatti, the Caucus should therefore now be

estopped from moving to dismiss the entirety of his Title VII claims for failure to

state a claim.

      It is true that Federal Rule of Civil Procedure 12(g)(2) generally prohibits a

party from “raising a defense or objection that was available to the party but omitted

from its earlier motion.” FED. R. CIV. P. 12(g)(2); see Leyse v. Bank of Am. Nat.

Ass’n, 804 F.3d 316, 320 (3d Cir. 2015). Nevertheless, where an amended complaint

contains new factual allegations in support of a claim, Rule(g)(2) does not apply and

the defendant may raise new defenses and objections to that claim. See McSparran


                                          7
       Case 1:18-cv-02178-SHR Document 18 Filed 06/22/20 Page 8 of 18



v. Pennsylvania, No. 1:13-CV-1932, 2014 WL 1371594, at *12 (M.D. Pa. Apr. 8,

2014) (“Rule 12(g)(2) does not apply here because Plaintiff's Amended Complaint

contains new factual averments that Defendants are entitled to challenge by another

Rule 12(b)(6) motion.”) (citing Negron v. Sch. Dist. of Phila., 994 F. Supp. 2d 663,

666–67 (E.D. Pa. 2014) (“[B]ecause Negron's amended complaint supplements the

factual allegations regarding the CHRIA claim, the School District is not barred from

raising new defenses and objections to that claim.”); Kroger Co. v. New Enter. Stone

& Lime Co., No. 17-CV-01541, 2018 WL 4615955, at *2 n.12 (E.D. Pa. Sept. 25,

2018) (“[W]hen a plaintiff’s amended complaint contains new factual averments,

Rule 12(g)(2) does not apply.”) (citing Negron). In this case, Rule 12(g)(2) does not

prevent the Caucus from raising new arguments because the amended complaint

contains additional fact allegations in support of Bhatti’s Title VII claims. (See Doc.

14, ¶ 18 (alleging an “incident of discrimination” not averred in the original

complaint involving Bhatti’s complaints about unfair treatment).) The court will

therefore consider the Caucus’s arguments for dismissing this count.

                 i. The amended complaint states a discrimination claim.

      Count I asserts a claim against the Caucus under Title VII for disparate

treatment discrimination based on religion. To state a claim a Title VII

discrimination claim, a plaintiff must allege that: (1) he is a member of a protected

class; (2) he was qualified for the position he held; (3) he suffered an adverse


                                          8
        Case 1:18-cv-02178-SHR Document 18 Filed 06/22/20 Page 9 of 18



employment action; and (4) the adverse employment action occurred under

circumstances giving rise to an inference of discrimination. McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802 (1973); see Abramson v. William Paterson Coll.

of New Jersey, 260 F.3d 265, 281 (3d Cir. 2001); Middleton v. Deblasis, 844 F. Supp.

2d 556, 568 (E.D. Pa. 2011).

      Here, the Caucus moves to dismiss Bhatti’s discrimination claim and argues

that the amended complaint fails to allege that the Caucus took any alleged action

that was based on a protected trait. The court disagrees. As noted above, the amended

complaint avers that Bhatti was terminated due to intentional religious

discrimination. (See e.g., Doc. 14, ¶ 19.) There is no dispute that Bhatti’s termination

fell within the applicable statute of limitations period and 300-day rule. Moreover,

contrary to the Caucus’s arguments, and considering the amended complaint in its

totality, Bhatti sets forth sufficient facts that his termination occurred under

circumstances giving rise to an inference of discrimination. Bhatti alleges that

shortly before his termination, his superisors expressed displeasure that he left work

to pray, despite the fact that he missed his regular prayer time because he worked

through lunch and had a coworker cover for him. Bhatti also claims that mere months

before his termination, he received a pre-textual evaluation with conclusory

complaints such as a general lack of “professionalism” and failure to live up to his

past job performance. According to Bhatti, this was the first time he heard of such


                                           9
       Case 1:18-cv-02178-SHR Document 18 Filed 06/22/20 Page 10 of 18



complaints, and he had never once received any criticism during the course of his

work. Bhatti also alleges that the Caucus avoided hiring individuals of Islamic faith;

he was the “only Muslim” employee from a workforce of around 600. Finally, Bhatti

avers various acts of overt discrimination and religious intolerance like his

supervisors calling him a terrorist and deliberately interrupting his in-office prayers.

While those explicit acts occurred outside the statute of limitations and are not

themselves actionable, they may nevertheless be considered as “background

evidence in support” of Bhatti’s timely claim that his “eventual termination

constituted unlawful discrimination under Title VII.” Titus-Morris v. Banc of Am.

Card Servicing Corp., 512 F. App’x 213, 217 (3d Cir. 2013). Doing just that—

assessing Bhatti’s alleged unfair treatment around the time of his termination against

the backdrop of his untimely allegations             of religious     intolerance and

discrimination—Bhatti sufficiently alleges that his termination occurred under

circumstances giving rise to an inference of discrimination. The amended complaint

thus adequately pleads a Title VII discrimination claim.

                ii. The amended complaint fails to state a retaliation claim.

      Count I also asserts a claim against the Caucus for retaliation under Title VII.

To state a clam for retaliation under Title VII, the plaintiff must allege that he

engaged in a protected activity under Title VII; that his employer took an adverse

action against him; and that there was a causal connection between the protected


                                          10
       Case 1:18-cv-02178-SHR Document 18 Filed 06/22/20 Page 11 of 18



activity and the adverse employment action. Bishop v. United States Dep't of Agric.,

725 F. App’x 165, 167 (3d Cir. 2018) (citing Moore v. City of Philadelphia, 461

F.3d 331, 340–41 (3d Cir. 2006)). Title VII protects an employee’s right to complain

about unlawful discrimination. Wilkerson v. New Media Tech. Charter Sch. Inc., 522

F.3d 315, 322 (3d Cir. 2008).

      Here, the Caucus correctly argues that amended complaint fails to state

retaliation claim because it merely alleges that Bhatti complained about unfair

treatment rather than unlawful discrimination. Bhatti’s allegation that he was

forbidden from using vacation time to do freelance side work, and that he

subsequently told his boss that any such policy should be fairly applied, does not

suffice. The quotations contained in the amended complaint show that in making

that complaint, Bhatti merely stressed the need for evenhanded policies; he did not

implicitly or explicitly complain about unlawful discrimination based on religion or

another protected trait. (See Doc. 14, ¶ 18.) Accordingly, Bhatti’s Title VII

retaliation claim will be dismissed without prejudice. See Curay-Cramer v. Ursuline

Acad. of Wilmington, Delaware, Inc., 450 F.3d 130, 135 (3d Cir. 2006) (“The letter,

which stated that the plaintiff felt that the position was given to a less qualified

person, was too vague to constitute opposition to an unlawful employment practice

of his employer because it neither ‘explicitly or implicitly’ alleged that a protected

characteristic was the basis for the adverse employment action.”); Darby v. Temple


                                         11
       Case 1:18-cv-02178-SHR Document 18 Filed 06/22/20 Page 12 of 18



Univ., 216 F. Supp. 3d 535, 543 (E.D. Pa. 2016) (dismissing Title VII retaliation

claim for failure to state a claim where the plaintiff did not allege that his complaint

to his employer “was actually a complaint about religious discrimination”).

               iii. The amended complaint fails to state a hostile work environment
                    claim.
      Count I also asserts a claim against the Caucus for hostile work environment

under Title VII. To state a claim for hostile work environment, a plaintiff must allege

that (1) he suffered intentional discrimination because of a protected trait; (2) the

discrimination was severe or pervasive; (3) the discrimination detrimentally affected

the plaintiff and would affect a reasonable person in similar circumstances; and (4)

the existence of respondeat superior liability. Mandel v. M & Q Packaging Corp.,

706 F.3d 157, 167 (3d Cir. 2013). In determining whether a work environment is

hostile, courts consider the totality of the circumstances including the frequency of

the discriminatory conduct; its severity; whether it was physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonable interefered

with the plaintiff’s work performance. Id.

      Here, the Caucus correctly argues that the amended complaint fails to allege

that Bhatti was subjected to severe or pervasive discrimination after October 13,

2017 so to constitute an abusive or hostile work environment. As discussed above,

the explicit discriminatory acts alleged in the amended complaint occurred outside

the statute of limitations; those events therefore cannot support Bhatti’s claim that

                                          12
       Case 1:18-cv-02178-SHR Document 18 Filed 06/22/20 Page 13 of 18



his work environment was hostile or abusive. See e.g., Titus-Morris, 512 F. App’x

at 217. With respect to his timely allegations, Bhatti does not allege that he was

disparaged or threatened or ridiculed because of his religion. Nor does he claim that

he heard any derogatory comments or that the Defendants unreasonably interfered

with his work performance due to his religion. See Castleberry v. STI Grp., 863 F.3d

259, 264 (3d Cir. 2017). Bhatti’s hostile work environment claim will therefore be

dismissed without prejudice.

          b. The amended complaint states a Section 1983 claim.

      Count II asserts a claim against the Defendants for First Amendment

retaliation under Section 1983. To state a claim for retaliation under the First

Amendment, the plaintiff must allege facts showing that he engaged in activity that

is protected by the First Amendment, and that the protected activity was a substantial

factor in the adverse employment action. Gorum v. Sessoms, 561 F.3d 179, 184 (3d

Cir. 2009); Hill v. Borough of Kutztown, 455 F.3d 225, 241 (3d Cir. 2006). Section

1983 First Amendment retaliation claims are governed by Pennsylvania’s two-year

statute of limitations for personal injury actions. Roseberry v. City of Phila., No. 14-

CV-2814, 2016 WL 826825, at *7 (E.D. Pa. Mar. 3, 2016), aff’d, 716 F. App’x 89

(3d Cir. 2017).

      The court previously dismissed Bhatti’s Section 1983 claim, as asserted in the

original complaint, without prejudice because it did not plead timely speech or


                                          13
       Case 1:18-cv-02178-SHR Document 18 Filed 06/22/20 Page 14 of 18



activity that was protected under the First Amendment. (Doc. 12, p. 8.) The

Defendants now move to dismiss Count II of the amended complaint on primarily

the same basis. (Doc. 16, p. 16.) The amended complaint adds the allegation,

discussed above, that around three months before Bhatti’s termination, his

supervisors were upset when he left work to attend mosque, despite that fact that he

missed his regular prayer time by working through lunch and ensured that a

colleague was covering for him.

      This allegation, together with its surrounding paragraphs, is sufficient to push

Count II over the line. The exercise of religion is an activity protected by the First

Amendment. Further, while the Defendants do not expressly raise the issue, the court

finds that the amended complaint sufficiently pleads that Bhatti’s religious activity

was a substantial factor in his termination. Causation may be proved “in various

ways,” including by showing an “unusually suggestive temporal proximity between

the protected activity and the adverse employment action,” or “a pattern of

antagonistic conduct subsequent to the protected conduct.” Schlegel v. Koteski, 307

F. App’x 657, 661–62 (3d Cir. 2009) (citing Doe v. C.A.R.S. Protection Plus,

Inc., 527 F.3d 358, 369 (3d Cir. 2008)). Alternatively, a plaintiff may “seek to prove

causation by pointing to the record as a whole for evidence that suggests causation.”

Id. (citing Farrell v. Planters Lifesavers Co., 206 F.3d 271, 281 (3d Cir. 2000)).




                                         14
          Case 1:18-cv-02178-SHR Document 18 Filed 06/22/20 Page 15 of 18



         Similar to Bhatti’s discrimination claim, facts supporting a causal link

between Bhatti’s religious activity and his termination include Bhatti’s claims that

he was the only Muslim of 600 employees; that he received a pretextual and

conclusory evaluation shortly before his termination that did not jive with his

supervisors’ real-time feedback; that one of his supervisors had a history of

deliberately interrupting his prayer activities; that another of his supervisors

previously called him a terrorist; that he received a negative evaluation shortly after

beginning his prayer routine; and that the Caucus had a history of expressing a

preference for Christianity. Though the most egregious of these allegations fell

outside the two-year statute of limitations, in assessing causation the court may

review “the broader record” and is not limted to events occurring within the

limitations period. Id. at 662. Considering Bhatti’s allegations together, the amended

complaint states a First Amendment retaliation claim. 1

             c. The amended complaint fails to state a Section 1981 Claim.

         Count III asserts a Section 1981 claim against all the Defendants. The court

already dismissed this claim, which was pled as Count IV in the original complaint,



1
  The Defendants’ argument that Count II should be dismissed because Bhatti seeks money damages is also
unpersuasive. Bhatti is suing the individual Defendants in their personal capacities, so money damages are permissible.
Melo v. Hafer, 912 F.2d 628, 636 (3d Cir. 1990), aff’d, 502 U.S. 21 (1991). He also seeks prospective injunctive relief,
which may be recovered in Section 1983 actions against the state and its agents. (See Doc. 14, p. 21.) Also unavailing
is the individual Defendants’ argument that Bhatti fails to allege their personal involvement in his termination.
Viewing the amended complaint as a whole, Bhatti alleges that the individual Defendants exercised sufficiently close
control over his employment to permit a plausible inference that they were directly involved in, or had knowledge of
and acquiesced to, his termination. (See id. ¶¶ 10, 14, 16, 21-24, 31-32.)

                                                          15
       Case 1:18-cv-02178-SHR Document 18 Filed 06/22/20 Page 16 of 18



with prejudice. (Doc. 12, p. 10.) Therefore, Count III will be dismissed with

prejudice.

          d. The amended complaint fails to state a false light claim.

      Count IV of the amended complaint asserts a claim for false light.

“Pennsylvania has adopted the definition of false light invasion of privacy from the

Restatement (Second) of Torts, which imposes liability on a person who publishes

material that ‘is not true, is highly offensive to a reasonable person, and is publicized

with knowledge or in reckless disregard of its falsity.’” Graboff v. Colleran Firm,

744 F.3d 128, 136 (3d Cir. 2014) (quoting Larsen v. Phila. Newspapers, Inc., 375

Pa.Super. 66, 543 A.2d 1181, 1188 (1988) (en banc)); see Restatement (Second) of

Torts § 652E.

      Here, as in the original complaint, Bhatti alleges that the defendants

committed false light by having him “escorted publicly out of the Capitol in a fashion

that was highly offensive and done maliciously, with knowledge of what the reaction

would be of those who witnessed it.” (Doc 14, ¶ 73.) However, as this court already

held in dismissing the original complaint, being escorted from an employer’s

premises in the presence of others is alone insufficient to sustain a claim

for false light. (Doc 12., p. 15.)

      The amended complaint’s one additional factual allegation in support of its

false light claim—that Bhatti was told that “a lot of people were upset” after he


                                           16
       Case 1:18-cv-02178-SHR Document 18 Filed 06/22/20 Page 17 of 18



missed one his assignments because he left work, without telling his supervisors, in

order to attend mosque—does not cure this deficiency. Even with this allegation, the

sole basis of Bhatti’s false light claim continues to be his physical removal from the

Capital in the presence of others, and the potential false conclusions those observers

might have drawn. As courts have consistently held, this is insufficient to sustain a

false light claim. See Byars v. Sch. Dist. of Phila., 942 F. Supp. 2d 552, 568 (E.D.

Pa. 2013) (dismissing false light claim for failure to state a claim where the plaintiff

alleged that he was “escorted out of the building in the presence of others”);

Woodward v. ViroPharma Inc., No. 3222 EDA 2011, 2013 WL 1485110, at *6 (Pa.

Super. Ct. Apr. 3, 2013) (“False conclusions about what observers might think or

assume about the circumstances of appellants' removal from ViroPharma’s facility

are not equivalent to false light claims.”); see also Smith v. Bell Atl. Network Servs.,

Inc., No. 94-1605, 1995 WL 389697, at *4 (E.D. Pa. June 28, 1995)

(dismissing false light claim where the plaintiff claimed that she was escorted out of

the building and the defendants did not publicize the “true reasons” for her

demotion). The amended complaint thus fails to state a false light claim. Upon

careful review of the amended complaint and having already afforded Bhatti an

opportunity to amend, the court finds that further amendment would be futile. Count

IV will be dismissed with prejudice.




                                          17
         Case 1:18-cv-02178-SHR Document 18 Filed 06/22/20 Page 18 of 18



   IV.     CONCLUSION

      For the reasons set forth above, the Defendants’ motion to dismiss the

amended complaint will be granted insofar as the court will dismiss with prejudice

Bhatti’s false light and Section 1981 claims and dismiss without prejudice Bhatti’s

claims for hostile work environment and retaliation under Title VII. The motion is

denied on all other bases. An appropriate order shall follow.




                                             /s/ Sylvia H. Rambo
                                             SYLVIA H. RAMBO
                                             United States District Judge


Dated: June 22, 2020




                                        18
